Citation Nr: 1546315	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a shoulder condition.

3. Entitlement to service connection for a low back condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a left knee condition.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Ms. Jaya Shurtliff, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to August 2000, December 2002 to May 2004 and February 2006 to May 2007.  He also had service in the Army Reserves prior to and subsequent to his periods of active duty.

The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD assigning an initial evaluation of 30 percent effective October 28, 2010, but denied service connection for a shoulder condition, low back condition, bilateral knee condition, bilateral hearing loss, tinnitus and bilateral pes planus.

In June 2015, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.

The issues of entitlement to an initial rating higher than 30 percent for PTSD and entitlement to service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence of record shows that the Veteran does not have a current diagnosis of any shoulder condition, bilateral knee condition, bilateral hearing loss disability or bilateral pes planus.

2. Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a shoulder condition, bilateral knee condition, bilateral hearing loss and bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating these claims, a November 2010 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing "downstream" disability ratings and effective dates in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning these claims.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A. To this end, his service treatment records (STRs), VA medical treatment records and lay statements have been obtained and associated with his claims file for consideration. 

With regards to his claims for bilateral hearing loss and tinnitus, the Veteran has been afforded the appropriate VA examination, as set forth below.  The Board has determined that this examination was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2015). 

Moreover, the Board realizes the Veteran has not been provided a VA examination in response to his claims for service connection for a shoulder condition, bilateral knee condition and bilateral pes planus, nor has medical nexus opinions been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veterans Court (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Here, as discussed in greater detail below, there is not the required evidence suggesting that the Veteran has a shoulder condition, bilateral knee condition, or bilateral pes planus, much less that they are related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of VA compensation examinations for medical nexus opinions.  His mere allegations of a relevant event or injury or disease during his service, as a potential cause, without current diagnoses are insufficient to trigger the duty to assist by arranging for VA compensation examinations and opinions.

As already mentioned above, the Veteran testified at a Board hearing in June 2015.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a disability manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). This alternative means of linking the currently-claimed disability to service is only available if the disability being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining, however, whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. At 711, aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Claims for Shoulder Condition, Bilateral Knee Condition, Bilateral Hearing Loss and Bilateral Pes Planus

The Veteran claims that he has a shoulder condition, bilateral knee condition, bilateral hearing loss and bilateral pes planus and that they are a result of his active military service.  Specifically, he stated that during his two tours of duty in Iraq, he would have to wear gear, including vest with plates in the front and back, assault rifle, ammunition, water, and first aid, weighing anywhere from 50 to 80 pounds.  At his June 2015 videoconference hearing, he testified that during his first deployment in Iraq the security situation was not serious at that time so they drove to their destination and walked around the area, but did not spend extended hours walking around.  The Veteran also said that they drove around in Humvees and would have to jump up into the back of the bed and jump out when they stopped.  Further, the Veteran testified that his second tour of duty was more physically challenging because of the heightened security in the northern part of Iraq.  He said that after "a long patrol when you're kind of dismounting from the vehicle and you jump down and all that weight kind of is sitting on your, your knees, your shoulders, you really feel the kind of the weight of it.  That's when it kind of was just most noticeable to me."  He conceded that he did not seek treatment for these conditions during service, but stated that was due to being young and not thinking about the later ramifications.

A review of the Veteran's STRs reflects that at the Veteran's March 1999 examination for entrance into the Army Reserves, he denied a history of back trouble, hearing loss, impaired use of arms, legs, hands and feet, but reported he broke his arm at age 14.  The clinician noted that the Veteran's feet had a "normal arch" and a clinical evaluation of the Veteran was normal.  His hearing was normal as evidenced by puretone results of 0, 0, 0 and 0 decibels in the right ear and 0, 0, 5 and 0 decibels in the left ear, in the relevant frequencies.  The Veteran had another evaluation in January 2004.  He reported that he broke his left wrist in 1995, prior to service, but he had no problems.  Again, the clinician noted that the Veteran's feet had a "normal arch" and a clinical evaluation of the Veteran was normal.   His hearing was normal as evidenced by puretone results of 10, 5, 10 and 15 decibels in the right ear and 5, 0, 5 and 0 in the left ear, in the relevant frequencies.  At his September 2004 evaluation, he reported a history of a broken wrist in 1994 and occasional shoulder/wrist pain, but denied back pain.  The clinician noted that the Veteran's feet had a "normal arch" and a clinical evaluation of the Veteran was normal.  Further, a March 2006 audiological evaluation showed normal hearing as evidenced by puretone results of 5, 5, 5 and 5 decibels in the right ear and 0, 0, 5 and 0 decibels in the left ear, in the relevant frequencies.

Post-service medical treatment records are unremarkable for symptoms, treatment, complaints or diagnosis of any shoulder condition, bilateral knee condition, bilateral hearing loss or any feet condition, including pes planus.  The medical treatment records only indicate that the Veteran received treatment for a back injury.  

Concerning his claim for bilateral hearing loss, he had a VA audiological evaluation in November 2011.  He reported that he had significant acoustic trauma during his two tours of duty in Iraq.  Reported puretone threshold results were 5, 5, 5 and 10 decibels in the right ear with an average of 6 decibels and 0, 0, 5 and 10 decibels in the left ear with an average of 4 decibels.  Speech recognition scores using the Maryland CNC Test were 100 percent in both the right and left ears.  The examiner opined that the Veteran had normal hearing.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of these claims in October 2010 has there been confirmation the Veteran has a shoulder condition, bilateral knee condition, bilateral hearing loss or bilateral pes planus.  Resultantly, service connection for these claimed disabilities is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim). 

In addition, at his June 2015 videoconference hearing, the Veteran stated that he had not seen his private physician for his disabilities since he believed that he would be able to get VA examinations.  As discussed above, however, the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability to trigger VA's duty to provide a VA compensation examination or medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  There is no evidence of record - in his STRs or post-service medical treatment records - to even suggest that the Veteran has a shoulder condition, bilateral knee condition, bilateral hearing loss or bilateral pes planus.
Further, while the Veteran certainly believes that he has these claimed conditions, it is, however, important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely, diagnosing and determining the etiologies of a shoulder condition, bilateral knee condition, bilateral hearing loss and bilateral pes planus, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for a shoulder condition, bilateral knee condition, bilateral hearing loss and bilateral pes planus.  Thus, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Tinnitus

The Veteran contends that he has tinnitus as a direct result of his active service. Specifically, he asserts that he was exposed to acoustic trauma during his two tours of duty in Iraq.  

A review of his DD Form 214 shows that the Veteran had a tour of duty in Iraq and Kuwait in support of Operation Iraqi Freedom.  Thus, the Board concedes that the Veteran had acoustic trauma while in active service.

The Veteran was afforded a VA audiological evaluation in November 2011.  At that evaluation, the Veteran reported that he began noticing ringing in the ears during his 2006-2007 Iraq deployment.  The examiner opined that his tinnitus was less likely as not (less than 50/50 probability) caused or a result of military noise exposure.  He observed that there was no documented complaint of tinnitus in Veteran's STRs, including his post-deployment health assessments completed in March 2007 and April 2007.  The examiner concluded that there was no evidence of acoustic trauma based on normal hearing thresholds bilaterally.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In addition, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331   (Fed. Cir. 2006). 

The Board observes that the Veteran has reported having symptoms of tinnitus since his acoustic trauma in service.  Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms and that the symptoms have continued since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran has reported that he had ringing in his ears since his 2006-2007 deployment in Iraq.  The Board, therefore, finds that the Veteran's report of having symptoms of tinnitus since his acoustic trauma in service is competent and credible. 

In sum, the Board has conceded both the Veteran's significant acoustic trauma and his specific acoustic injury during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and these statements have been found credible by the Board.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.
   

ORDER

Entitlement to service connection for a bilateral shoulder condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral pes planus (flat feet) is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision on the Veteran's remaining claims for an initial rating higher than 30 percent for PTSD and service connection for a low back condition.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the records reflects that the Veteran underwent the last relevant VA examination in November 2011 concerning his service-connected PTSD.  He has indicated that this disability has worsened.  Accordingly, the Board finds that the Veteran must be afforded new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding his claim for a low back condition, as discussed above already, the Veteran stated that during his two tours of duty in Iraq, he would have to wear gear, including vest with plates in the front and back, assault rifle, ammunition, water, and first aid, weighing anywhere from 50 to 80 pounds.  As a result, be believes his current low back condition is a result of his active service.  Additionally, post-service medical treatment records reflect that the Veteran has been diagnosed with acute lumbosacral spine injury.  Moreover, an April 2008 MRI revealed slight indentation of the cal sac at T11-12 and T12-L1 by slight disc bulge and small posterior and central disc herniation at L5-S1, which extends into anterior epidural space.  Accordingly, a VA examination is necessary to determine whether the Veteran's low back condition is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected PTSD and low back condition.  Request that he provide, or authorize VA to obtain, these records. Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Please also schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that any current disability of the low back arose during service or is otherwise related to service from May 2000 to August 2000, December 2002 to May 2004 and February 2006 to May 2007.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a low back condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

4. Then readjudicate the appeal.  The Veteran and his attorney must be furnished a Supplemental Statement of the Case (SSOC) and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


